      Case 2:10-cr-00080-LRS    ECF No. 103    filed 08/24/20   PageID.557 Page 1 of 10




1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

3
                                                                      Aug 24, 2020
4                        UNITED STATES DISTRICT COURT                     SEAN F. MCAVOY, CLERK


                        EASTERN DISTRICT OF WASHINGTON
5

6    UNITED STATES OF AMERICA,                      No. 1:10-CR-00080-LRS

7                      Plaintiff,

8    vs.                                            ORDER DENYING MOTION FOR
                                                    COMPASSIONATE RELEASE
     KENDRICK O. MASON,
9
                        Defendant.
10

11
           BEFORE THE COURT is a Motion Seeking Reduction in Sentence Due to
12
     Compelling and Extraordinary Circumstances (with respect to COVID-19)
13
     pursuant to 18 U.S.C. § 3582(c)(1)(A), ECF No. 93, from Kendrick O. Mason.
14
     The Government was represented by Assistant U.S. Attorney Timothy Ohms.
15
     After the motion was filed pro se, attorney Colin Prince was appointed to represent
16
     Mr. Mason. This matter was heard on July 28, 2020 without oral argument. The
17
     Court, having reviewed the record, the parties’ briefing, and the relevant
18
     authorities, is fully informed. For the reasons discussed below, Defendant’s
19
     Motion for Compassionate Release, ECF No. 93, is DENIED.


     ORDER - 1
      Case 2:10-cr-00080-LRS    ECF No. 103    filed 08/24/20   PageID.558 Page 2 of 10




1                                    BACKGROUND

2          On July 9, 2010, Defendant was indicted on three counts of Distribution of 5

3    Grams or More of Cocaine Base in violation of 21 U.S.C. §841(a)(1), and one

4    count of Conspiracy to Distribute 50 Grams or More of Cocaine Base in violation

     of 21 U.S.C. § 846. ECF No. 1. On July 17, 2012, a superseding indictment was
5
     filed charging Defendant with three counts of Distribution of Cocaine Base in
6
     violation of 21 U.S.C. § 841(a)(1), and one count of Conspiracy to Distribute 29
7
     Grams or More of Cocaine Base in violation of 21 U.S.C. 846. ECF No. 31.
8
     Pursuant to a plea agreement based on Fed.R.Crim.P. 11(c)(1)(C), Defendant pled
9
     guilty to the charges in the superseding indictment on August 7, 2012. ECF No.
10
     43, 44. On November 21, 2012, Defendant was sentenced to 144 months
11
     imprisonment on each count to be served concurrently. ECF No. 58. His projected
12
     release date is August 2, 2021. See https://www.bop.gov/inmateloc/.
13
           Defendant indicates he filed a compassionate release request with the
14   Bureau of Prisons on June 3, 2020. ECF No. 93 at 2. He is 44 years old and does
15   not identify any significant health issues. ECF 93 at 7.

16         Defendant moves for a reduction in sentence because he contends he is at

17   substantial risk of bodily injury or death while in custody due to the COVID-19

18   pandemic. ECF No. 93 at 1. Defendant argues that Bureau of Prisons policies are

19   putting prisoners at severe risk; that he has served more than enough time to



     ORDER - 2
      Case 2:10-cr-00080-LRS    ECF No. 103    filed 08/24/20   PageID.559 Page 3 of 10




 1   account for just punishment; that he has shown significant rehabilitation; and that

 2   he is “no danger to the community that Probation cannot handle.” ECF No. 102.

 3         The Government argues that COVID-19 is not an extraordinary and

 4   compelling circumstance justifying a reduction in sentence. ECF No. 99. The

     Government also argues that Defendant poses a risk to the public due to the
 5
     seriousness of his offenses and his criminal history. ECF No. 99.
 6
                                       DISCUSSION
 7
     A.    Eligibility for Compassionate Release
 8
           Federal courts have the statutory authority to modify an imposed term of
 9
     imprisonment for two reasons: compassionate release under 18 U.S.C. § 3582(c)(1)
10
     or based on a change in the sentencing guidelines under 18 U.S.C. § 3582(c)(2).
11
     Until recently, motions for compassionate release could only be brought to the
12
     Court by the Director of the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A) (2002).
13
     However, after the December 2018 passage of the First Step Act, defendants may
14 now bring their own motions for compassionate release after exhausting

15 administrative remedies within the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A)

16   (2018).

17         Defendant petitioned the Bureau of Prisons for compassionate release on

18   June 3, 2020, ECF No. 93 at 2, and more than thirty days have passed. The

19   Government does not challenge Plaintiff’s request on the basis of failing to exhaust



     ORDER - 3
      Case 2:10-cr-00080-LRS     ECF No. 103    filed 08/24/20   PageID.560 Page 4 of 10




 1   administrative remedies. Accordingly, the Defendant’s motion for compassionate

 2   release is properly before the Court.

 3         A defendant may be eligible for compassionate release: (1) if the Court finds

 4   “extraordinary or compelling reasons” to warrant a sentence reduction; or (2) if the

     defendant is at least 70 years old, has served at least 30 years in prison pursuant to
 5
     a sentence imposed for the offense for which the defendant is currently imprisoned,
 6
     and the defendant is determined not to pose a risk of danger to the community. 18
 7
     U.S.C. § 3582(c)(1)(A). Under either eligibility prong, the Court must also find
 8
     that a sentence reduction is “consistent with applicable policy statements issued by
 9
     the [United States] Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The
10
     Sentencing Guidelines instruct that the Court should consider the sentencing
11
     factors set forth in 18 U.S.C. § 3553(a) when deciding a motion for compassionate
12
     release, and that the Court should not grant a sentence reduction if the defendant
13
     poses a risk of danger to the community, as defined in the Bail Reform Act.
14 U.S.S.G. § 1B1.13.

15         Defendant is not eligible for compassionate release under subsection (2) of

16 18 U.S.C. § 3582(c)(1)(A) because he is not 70 years old and has not served 30

17   years in prison. Thus, the question before the Court is whether extraordinary and

18   compelling reasons exist to grant Defendant’s request for compassionate release.

19   B.    Extraordinary and Compelling Reasons



     ORDER - 4
      Case 2:10-cr-00080-LRS    ECF No. 103    filed 08/24/20   PageID.561 Page 5 of 10




 1         Defendant moves for compassionate release on the grounds that

 2   “extraordinary and compelling reasons” justify a sentence reduction. ECF No. 93.

 3   The First Step Act did not define “extraordinary and compelling reasons”

 4   warranting a sentence reduction, but the compassionate release statute directs the

     Court to consider the Sentencing Commission’s policy statements when deciding
 5
     compassionate release motions. 18 U.S.C. § 3582(c)(1)(A).
 6
           The Sentencing Commission’s policy statement on sentence reduction
 7
     mirrors the language of the compassionate release statute, but it has not yet been
 8
     updated to reflect the procedural changes implemented by the First Step Act.
 9
     U.S.S.G. § 1B1.13. “While that particular policy statement has not yet been
10
     updated to reflect that defendants (and not just the [Bureau of Prisons (“BOP”)])
11
     may move for compassionate release, courts have universally turned to U.S.S.G. §
12
     1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that
13
     may warrant a sentence reduction.” United States v. McGraw, No. 2:02-cr-00018-
14 LJM-CMM, 2019 WL 2059488, at *2 (S.D. Ind. May 9, 2019) (gathering cases).

15         The sentence reduction policy statement outlines four categories of

16 circumstances that may constitute “extraordinary and compelling reasons” for a

17 sentence reduction: (1) the defendant suffers from a medical condition that is

18 terminal or substantially diminishes the defendant’s ability to provide self-care in a

19   correctional environment; (2) the defendant is at least 65 years old, is experiencing



     ORDER - 5
      Case 2:10-cr-00080-LRS     ECF No. 103    filed 08/24/20   PageID.562 Page 6 of 10




 1   a serious deterioration in health due to the aging process, and has served at least 10

 2   years or 75% of his or her term of imprisonment; (3) family circumstances

 3   involving the death or incapacitation of the caregiver of the defendant’s minor

 4   child or the incapacitation of the defendant’s spouse or registered partner; or (4)

     other reasons, other than or in combination with the other listed circumstances, that
 5
     are extraordinary and compelling. U.S.S.G. § 1B1.13, Application Note 1.
 6
           None of the first three categories are applicable or alleged to be applicable
 7
     by Defendant. His motion is based upon the argument that existence of the
 8
     COVID-19 pandemic is itself an extraordinary and compelling reason justifying
 9
     relief and upon allegations that FCI Memphis, where Defendant is housed, poses a
10
     risk to Defendant. ECF No. 93 at 3-4, ECF No. 102 at 1-4.
11
           The COVID-19 pandemic is not by itself an extraordinary and compelling
12
     reason to grant relief. While Defendant is understandably concerned about the risk
13
     of infection, a general fear of a virus which exists throughout society is not
14   sufficiently extraordinary or compelling under the criteria set forth in the
15   Sentencing Commission’s policy statement on compassionate release. United

16   States v. Eberhart, No. 13-CR-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal.

17   Mar. 25, 2020); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)

18 (“[T]he mere existence of COVID-19 in society and the possibility that it may

19 spread to a particular prison alone cannot independently justify compassionate



     ORDER - 6
      Case 2:10-cr-00080-LRS     ECF No. 103     filed 08/24/20   PageID.563 Page 7 of 10




1    release, especially considering BOP's statutory role, and its extensive and

2    professional efforts to curtail the virus's spread.”)

3          Defendant contends he is more susceptible to COVID-19 due to his race.

4    ECF No. 93 at 7, ECF No. 102 at 5. Indeed, the CDC noted there is evidence that

     some racial and ethnic minority groups are being disproportionately affected by
5
     COVID-19. Center for Disease Control and Prevention, Health Equity
6
     Considerations and Racial and Ethnic Minority Groups,
7
     https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-
8
     ethnicity.html (last visited August 10, 2020). Even so, the CDC attributes this to
9
     inequities in social determinants of health such as poverty and access to health
10
     care. Id. Accordingly, courts have not found race to be a risk factor for COVID-
11
     19 similar to age or medical condition. See e.g., United States v. Leigh-James, No.
12
     3:15-CR-188 (SRU), 2020 WL 4003566, at *8 (D. Conn. July 15, 2020); United
13
     States v. White, No. 15-cr-20040-01, 2020 WL 2733891, at *5 (E.D. Mich. May
14   26, 2020); United States v. Fuller, CR17-0324JLR, 2020 WL 2557337, at *4 n.4
15   (W.D. Wash. May 20, 2020); United States v. Alexander, No. 19-32 (FLW), 2020

16   WL 2507778, at *4 (D.N.J. May 15, 2020); Carlos M.D. v. Anderson, 2020 WL

17   2487646, at *8 (D.N.J. May 14, 2020); see also United States v. Mitchell, __

18   F.Supp. __, 2020 WL 3839632 (W.D. Wash. July 8, 2020).

19



     ORDER - 7
      Case 2:10-cr-00080-LRS      ECF No. 103     filed 08/24/20   PageID.564 Page 8 of 10




1          At FCI Memphis, where Defendant is housed, there are 1,098 total inmates

2    with two active cases of COVID-19 among inmates and four active cases among

3    staff, and nine inmates and 12 staff members have recovered from the virus.

4    https://www.bop.gov/coronavirus/ (last visited August 24, 2020);

     https://www.bop.gov/locations/institutions/mem/ (last visited August 24, 2020).
5
     This data does not suggest a crisis exists in that facility. In this case, there is no
6
     extraordinary and compelling reason for a reduction in sentence.
7
     C.    18 U.S.C. § 3553 Factors and Danger to Community
8
           Under 18 U.S.C. § 3582(c)(1)(A) and the Sentencing Commission policy
9
     statement, the Court should consider the sentencing factors set forth in 18 U.S.C. §
10
     3553(a) when deciding a motion for compassionate release. The Court should not
11
     grant a sentence reduction if the defendant poses a risk of danger to the
12
     community, as defined in the Bail Reform Act. U.S.S.G. § 1B1.13.
13
           1. Section 3553(a)
14         Even if Defendant had shown that extraordinary and compelling reasons
15   exist to warrant a reduction in sentence, the Court does not find that the § 3553(a)

16   factors support a reduction in sentence. At the time of the original sentencing, the

17   Court fully considered those factors and imposed a sentence that was sufficient but

18   not greater than necessary to comply with and fulfill the goals of sentencing. It is

19   noted that Defendant already benefited from a below-guideline sentence since the



     ORDER - 8
      Case 2:10-cr-00080-LRS    ECF No. 103     filed 08/24/20   PageID.565 Page 9 of 10




1    Court adopted the joint sentencing recommendation of the parties contained in the

2    Fed. R. Crim. P. 11(c)(1)(C) plea agreement. ECF Nos. 43, 51. The sentence

3    imposed by the Court was “sufficient, but not greater than necessary,” to comply

4    with the purposes of § 3553(a), including to reflect the seriousness of the offense,

     to promote respect for the law, to provide just punishment for the offense, and to
5
     afford adequate deterrence to this criminal conduct. The Court has again fully
6
     considered the § 3553 factors and finds the sentence imposed remains sufficient
7
     but not greater than necessary to comply with the purposes of sentencing.
8
           2. Danger to Any Person and the Community Under 18 U.S.C. § 3142(g)
9
           Defendant contends he is not a danger to the community upon release. ECF
10
     No. 93 at 5; ECF No. 102 at 8. Defendant indicates he has “taken part in numerous
11
     rehabilitation programs,” ECF No. 93 at 5, and the Court commends Defendant for
12
     his efforts. Nevertheless, the Government notes Defendant’s extensive criminal
13
     history which includes firearms offenses, violence, and controlled substance
14   offenses, and one disciplinary incident from six years ago involving a fight with
15   another inmate. ECF No. 99 at 14 (citing ECF No. 51). The Court need not

16   determine whether Defendant poses a danger to any person or the community

17   because there are no extraordinary or compelling reasons warranting a reduction in

18   sentence.

19                                    CONCLUSION



     ORDER - 9
     Case 2:10-cr-00080-LRS     ECF No. 103    filed 08/24/20   PageID.566 Page 10 of 10




1          The Court concludes that that extraordinary and compelling reasons

2    warranting a reduction do not exist and therefore declines to exercise its discretion

3    to reduce Defendant’s sentence.

4          Accordingly, Defendant’s Motion Seeking Reduction in Sentence Due to

     Compelling and Extraordinary Circumstances (with respect to COVID-19) under
5
     18 U.S.C. § 3582(c)(1)(A), ECF No. 93, is DENIED.
6
           IT IS SO ORDERED. The District Court Clerk is directed to enter this
7
     Order and provide copies to the U.S. Attorney and counsel.
8
           DATED August 24, 2020.
9

10
                                          LONNY R. SUKO
11                                   Senior United States District Judge

12

13

14

15

16

17

18

19



     ORDER - 10
